Name: Commission Regulation (EEC) No 377/90 of 13 February 1990 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 41 /6 Official Journal of the European Communities 15. 2. 90 COMMISSION REGULATION (EEC) No 377/90 of 13 February 1990 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3462/89 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ Article 1 The unit values provided for in Article 1 (1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 16 February 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 February 1990 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 154, 13 . 6. 1981 , p. 26. 2 OJ No L 334, 18 . 11 . 1989, p. 21 . 15. 2. 90 Official Journal of the European Communities No L 41 /7 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 0701 90 51 0701 90 59 New potatoes 34,73 1482 273,62 70,76 240,80 6672 26,71 52673 79,82 25,06 1.20 0702 00 10 0702 00 90 Tomatoes 130,42 5564 1 027,30 265,69 .904,08 25051 100,28 197757 299,71 94,11 1.30 1.40 1.50 1.60 0703 10 19 0703 20 00 ex 0703 90 00 ex 0704 10 10 ex 0704 10 90 Onions (other than sets) Garlic Leeks Cauliflowers 24,13 236,39 33,89 35,35 1029 10086 1444 1508 190,09 1 862,01 267,20 278,81 49,16 481,58 69,05 71,89 167,29 1 638,67 234,59 244,80 4635 45406 6454 6721 18,55 181,76 26,07 27,24 36593 358439 51367 53623 55,45 543,23 77,78 81,08 17,41 170,58 24,58 25,69 1.70 1.80 0704 20 00 0704 90 10 Brussels sprouts White cabbages and red cabbages 91,24 43,46 3887 1853 719,35 342,72 185,92 88,37 631,56 300,92 17375 8262 70,20 33,48 138290 65914 209,42 99,66 66,20 31,58 1.90 ex 0704 90 90 Sprouting broccoli or cala ­ brese (Brassica oleracea var. italica) 107,78 4598 848,95 219,56 747,12 20702 82,87 163425 247,67 77,77 1.100 1.110 1.120 1.130 1.140 1.150 ex 0704 90 90 0705 11 10 0705 1 1 90 ex 0705 29 00 ex 0706 10 00 ex 0706 90 90 0707 00 1 1 0707 00 19 Chinese cabbage Cabbage lettuce (head lettuce) Endives Carrots Radishes Cucumbers 40,61 84,43 38,72 72,29 93,16 106,05 1732 3602 1650 3084 3974 4525 319,89 665,05 305,33 569,41 733,79 835,33 82,73 172,00 78,91 147,27 189,78 216,04 281,52 585,28 268,07 501,11 645,78 735,14 7800 16217 7375 13885 17894 20370 31,22 64,92 29,79 55,58 71,63 81,54 61580 128023 58697 109612 141 257 160803 93,32 194,02 88,89 166,12 214,08 243,70 29,30 60,92 28,09 52,16 67,22 76,52 1.160 0708 10 10 0708 10 90 Peas (Pisum sativum) 266,00 11349 2095,24 541,90 1843,92 51094 204,53 403336 611,27 191,94 1.170 0708 20 10 0708 20 90 Beans (Vigna spp., Phaseolus spp.) 157,73 6730 1 242,41 321,33 1 093,39 30297 121,28 239166 362,46 113,82 1.180 1.190 1.200 1.200.1 1.200.2 1.210 ex 0708 90 00 0709 10 00 ex 0709 20 00 ex 0709 20 00 0709 30 00 Broad beans Globe artichokes Asparagus :  green  other Aubergines (egg-plants) 31,11 78,89 407,99 228,93 193,20 1355 3366 17408 9768 8243 251,99 621,44 3213,64 1 803,21 1521,80 64,78 160,72 831,16 466,37 393,59 218,65 546,90 2828,17 1 586,92 1 339,26 5512 15154 78367 43973 37110 24,26 60,66 313,70 176,02 148,55 47309 119629 618630 347121 292949 73,04 181,30 937,56 526,08 443,97 20,38 56,93 294.40 165,19 139.41 1.220 ex 0709 40 00 Ribbed celery (Apium grave ­ olens, var. dulce) 43,17 1842 340,08 87,95 299,29 8293 33,19 65466 99,21 31,15 1.230 1.240 1.250 1.260 0709 51 30 0709 60 10 0709 90 50 0709 90 70 Chantarelles Sweet peppers Fennel Courgettes 556,01 135,84 24,68 123,56 23931 5796 1051 5272 4428,22 1069,97 194,59 973,30 1 139,98 276,73 49,97 251,73 3869,16 941,63 170,86 856,56 102135 26092 4648 23734 429,67 104,44 18,98 95,01 837139 205972 37467 187362 1 287,01 312,16 56,44 283,95 394,04 98,02 18,33 89,16 1.270 ex 0714 20 10 Sweet potatoes, whole, fresh (intended for human consumption) 83,09 3573 661,63 170,19 578,78 15258 64,18 125219 192,08 58,69 2.10 ex 0802 40 00 Chestnuts (Castanea spp.) fresh 146,09 6222 1151,44 295,70 1011,02 27507 112,36 221 703 333,97 108,51 2.20 ex 0803 00 10 Bananas (other than plan ­ tains), fresh 47,15 2012 371,46 96,07 326,90 9058 36,26 71506 108,37 34,03 2.30 ex 0804 30 00 Pineapples, fresh 58,16 2481 458,13 118,48 403,18 11 172 44,72 88191 133,65 41,97 2.40 2.50 2.60 ex 0804 40 10 ex 0804 40 90 ex 0804 50 00 Avocados, fresh Guavas and mangoes, fresh Sweet oranges, fresh : 160,35 172,86 6842 7375 1 263,09 1361,61 326,67 352,16 1 111,58 1 198,29 30801 33204 123,30 132,91 243146 262 1 1 1 368,50 397,24 115,71 124,74 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 41  Sanguines and semi ­ sanguines 40,27 1718 317,23 82,04 279,18 7736 30,96 61068 92,55 29,06 No L 41 /8 Official Journal of the European Communities 15 . 2. 90 Code CN code Description Amoiint of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.60.2 0805 10 15 0805 10 25 0805 10 35 0805 10 45  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 32,21 1374 253,75 65,63 223,31 6188 24,77 48848 74,03 23,24 2.60.3 0805 10 19 0805 10 29 0805 10 39 0805 10 49  Others 29,17 1244 230,04 59,32 201,99 5546 22,47 44244 66,89 21,20 2.70 Mandarins (including tange ­ rines and satsumas), fresh ; Clementines, wilkings and similar citrus hybrids, fresh : 2.70.1 2.70.2 2.70.3 2.70.4 ex 0805 20 10 ex 0805 20 30 ex 0805 20 50 ex 0805 20 70 ex 0805 20 90  Clementines  Monreales and Satsumas  Mandarins and Wilkings  Tangerines and others 89,45 29,83 75,73 79,53 3816 1272 3231 3393 704,60 234,99 596,53 626,47 182,23 60,77 : 154,28 162,02 620,09 206,80 524,98 551,33 17182 5730 14547 15277 68,78 22,93 58,23 61,15 135 637 45 237 114833 120597 205,56 68,55 174,03 182,77 64,55 21,52 54,64 57,39 2.80 2.85 ex 0805 30 10 ex 0805 30 90 Lemons (Citrus limon, Citrus limonum), fresh Limes (Citrus aurantifolia), fresh 34,49 171,07 1471 7299 271,72 1 347,46 70,27 348,50 239,12 1185,83 6626 32859 26,52 131,53 52306 259387 79,27 393,11 24,89 123,44 2.90 2.90.1 2.90.2 2.100 2.110 ex 0805 40 00 ex 0805 40 00 0806 10 11 0806 10 15 0806 10 19 0807 10 10 Grapefruit, fresh :  white  pink Table grapes Water-melons 36,69 78,00 161,40 81,09 1565 3328 6886 3455 289,03 614,43 1271,29 639,31 74,75 158,91 328,80 165,23 254,36 540,73 1 118,80 561,29 7048 14983 31001 15442 28,21 59,97 124,10 62,39 55640 118279 244725 122902 84,32 179,25 370,89 186,11 26,47 56,28 116,46 58,83 2.120 Melons (other than water ­ melons) I 2.120.1 2.120.2 2.130 ex 0807 10 90 ex 0807 10 90 0808 10 91 0808 10 93 0808 10 99  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral  Other Apples 87,12 142,83 59,78 3717 6094 2550 686,24 1 125,06 470,92 177,48 290,98 121,79 603,92 990,11 414,43 16734 27435 11483 66,98 109,82 45,97 132102 216576 90653 200,20 328,23 137,38 62,86 103,06 43,14 2.140 ex 0808 20 31 ex 0808 20 33 ex 0808 20 35 ex 0808 20 39 Pears (other than the Nashi variety (Pyrus Pyrifolia)) 94,33 4025 743,04 192,17 653,91 18119 72,53 143036 216,77 68,07 2.150 2.160 0809 10 00 0809 20 10 0809 20 90 Apricots Cherries 149,90 220,66 6396 9412 1180,78 1740,13 305,39 448,73 1039,15 1 527,90 28794 41 952 115,26 170,03 227302 334673 344,48 506,04 108,17 160,37 2.170 2.180 2.190 ex 0809 30 00 ex 0809 30 00 0809 4011 0809 40 19 Peaches Nectarines Plums 122,82 113.10 112.11 5240 4825 4783 967,46 890,87 883,10 250,21 230,41 228,40 851,41 784,01 777,18 23 592 21 724 21 535 94,44 86,96 86,20 186 237 171494 169999 282,25 259,90 257,64 88,63 . 81,61 80,90 2.200 2.205 2.210 2.220 2.230 2.240 2.250 0810 10 10 0810 10 90 0810 20 10 0810 40 30 0810 90 10 ex 0810 90 80 ex 0810 90 80 ex 0810 90 30 Strawberries Raspberries Fruit of the species Vacci ­ nium myrtillus Kiwi fruit (Actinidia chinensis Planch.) Pomegranates Khakis Lychees 375,00 893,94 179,42 112,88 72,77 82,19 186,88 16000 38 142 7780 4816 3105 3507 7973 2953,80 7041,24 1443,17 889,16 573,24 647,44 1471,98 763.95 1821,10 370,20 229.96 148,25 167,45 380,70 2599,50 6196,66 1 255,56 782,51 504,48 569,78 1 295,42 72031 171 707 32582 21 683 13979 15788 35895 288.34 687.35 138,91 86,79 55,95 63,20 143,69 568610 1355446 270928 171165 110349 124634 283358 861,75 2054,24 418,03 259,41 167,24 188,88 429,44 270,60 645,06 122,25 81,45 52,51 59,31 134,85